Citation Nr: 0017580	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  96-48 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, secondary to service-connected right and left 
knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1944 to May 1946 and 
from August 1948 to June 1952.  This appeal arises from a 
January 1996 rating action in which the RO denied service 
connection for a left shoulder disability.  

The veteran was afforded a hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
May 2000.  A transcript of the hearing is of record.  

The Board notes that the veteran's initial claim for service 
connection for a left shoulder disability was developed by 
the RO on a direct service incurrence basis, however, during 
the course of the appeal, the veteran has clearly stated that 
his left shoulder disability was not incurred in service but 
was due to a fall as a result of his service connected 
bilateral knee disabilities.  The RO has addressed the 
secondary service connection issue in a supplemental 
statement of the case dated in September 1997.  Accordingly, 
the Board will only consider the veteran's claim for service 
connection for a left shoulder disability on a secondary 
basis.  


FINDING OF FACT

There is no competent evidence of a nexus between a current 
left shoulder disability and the veteran's service-connected 
right and left knee conditions. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder disability, claimed as secondary to service-
connected residuals of a right and left knee injury is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran is service connected for both a right knee 
disorder and a left knee disorder.

A VA report of hospitalization dated from June 1994 to July 
1994 reveals that the veteran was admitted for treatment of a 
chronic left rotator cuff tear.  It was noted that the 
veteran had an approximate three month history of left 
shoulder pain and weakness.  There was no reported history 
that the left shoulder disorder was the result of a fall or 
any other injury.

VA outpatient treatment records dated in April and July 1995 
show that the veteran was seen with complaints pertaining to 
left shoulder pain.  In July 1995, it was noted that the 
veteran had been falling was fearful of walking without his 
crutches.

VA outpatient treatment records dated from April 1994 to 
January 1997 reveals that the veteran was treated for a left 
rotator cuff tear.  

In a September 1997 supplemental statement of the case, the 
RO denied the veteran's claim for service connection for a 
left shoulder disability, secondary to service connected 
right and left knee disabilities.  It was noted that the 
evidence failed to show a medical nexus between the veteran's 
left shoulder disability and his service connected bilateral 
knee disabilities.  

At a hearing before the undersigned Member of the Board at 
the RO in May 2000, the veteran's representative once again 
stated that the veteran was seeking service connection for 
his left shoulder disability secondary to his service-
connected right and left knee disabilities.  The veteran 
testified that prior to 1994 he had never experienced any 
problems with his shoulder.   He stated that at times his 
knees buckle and he falls which is how he injured his 
shoulder.  The veteran's wife testified that the veteran 
falls quite often and that he had hurt his shoulder.  

II.  Analysis

Entitlement to secondary service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection also may be granted for "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury. .. " 38 C.F.R. § 3.310(a) 
(1996); Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

As a preliminary matter, however, the veteran has the burden 
of submitting evidence that a claim of entitlement to service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one that is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible. Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

The three elements of a well-grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); 38 C.F.R. § 3.303. This means that there must be 
evidence of disease or injury during service, a current 
disability, and a link between the two; or, in the case of 
secondary service connection, there must be evidence of a 
current disability and a link between that disability and a 
service-connected disability.  Further, the evidence must be 
competent.  That is, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service or a 
service-connected disability, a competent opinion of a 
medical professional is required. See Caluza, 7 Vet. App. at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

The veteran currently is service-connected for right and left 
knee disabilities and he currently has a left shoulder 
disorder.  He has alleged that the bilateral knee 
disabilities caused him to fall and injure his left shoulder.  
Clearly, the veteran is competent to testify that he fell as 
a result of problems with his service connected knees.  
However, as a layperson without medical training and 
expertise, he is not competent to offer an opinion on medical 
matters, such as the diagnosis or etiology of a disability.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Rather, the claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In this case, although the medical evidence establishes that 
the veteran currently is diagnosed with left rotator cuff 
tear, there is no medical evidence to indicate that the fall 
resulted in the left rotator cuff tear or any other chronic 
left shoulder disorder.  There simply is no medical evidence 
establishing a nexus between the current left shoulder 
disability and his service-connected right and left knee 
disorders.  There is no medical opinion of record to that 
effect, and the veteran has not indicated that such an 
opinion exists.  Thus, the third Caluza requirement has not 
been met and the claim must fail.

Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

As a final matter, the Board notes that the RO also denied 
the claim as not well grounded.  Hence, there clearly is no 
prejudice to the veteran in the Board doing likewise.  
Moreover, as the RO has advised the veteran of the basis for 
the denial of the claim and the criteria for presenting a 
well-grounded claim, the Board finds that the duty to inform 
him of the evidence needed to support his claim has been met.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


ORDER

Service connection for a left shoulder disability, claimed as 
secondary to service-connected right and left knee 
disabilities is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

